Citation Nr: 0115064	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  99-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for otitis media/externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
August 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  This rating action reduced the 
disability evaluation assigned to the veteran's 
service-connected otitis media/externa from 10 percent to 
noncompensably disabling, effective from June 1, 1999.  

The March 1999 rating decision also reduced the disability 
evaluation for the veteran's service-connected rhinitis from 
10 percent to noncompensably disabling and this issue was 
addressed in the statement of the case provided to the 
veteran in August 1999.  An appeal as to this issue was 
perfected by the veteran.  However, in a rating decision 
dated in March 2000, the RO restored the 10 percent 
disability evaluation for the veteran's service-connected 
rhinitis.  The appeal is, therefore, limited to the issue set 
forth in the title page.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Examination has shown improvement in the disability 
picture associated with the veteran's service-connected 
otitis media/externa.  The veteran has complaints of ear 
discomfort to include complaints of itching with no active 
ear disease demonstrated.  






CONCLUSION OF LAW

The criteria for a restoration of a 10 percent rating for 
otitis media/externa have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.344(c) and Part 4, Diagnostic 
Codes 6200, 6210 (effective on and prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board concerns the veteran's claim that 
a 10 percent rating should be restored for the 
service-connected otitis media/externa disability.  With 
respect to this issue, the Board is satisfied that all 
identified relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and that no further 
assistance to the veteran is required to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, Section 3(a) 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103(A).  Here the 
Board notes that the veteran has had two recent comprehensive 
VA examinations of his ears and VA outpatient treatment 
records specifically identified by the veteran as pertinent 
to his claim have been associated with the claims file.  
Furthermore, while the veteran has on occasion related past 
treatment for his service-connected ear infections by his 
family physician, he has been advised by VA to submit related 
treatment records.  Although he indicated in his substantive 
appeal that he would obtain such records, he has failed to do 
so.  As there is no evidence of record which suggests any 
recent ear pathology or that private treatment was provided 
to the veteran for his ear disease within the recent past, 
the Board believes that it would be fruitless to remand this 
case for further evidentiary development.  

Factual Background

Service medical records show that the veteran was evaluated 
and treated on multiple occasions for right ear otitis 
media/externa with symptoms of pain, erythema around the 
right ear canal, tenderness to touch and redness with 
purulent discharge noted in June 1995.  

When initially examined by VA in April 1997, the veteran 
complained, in pertinent part, of recurrent ear infections.  
On physical examination of his ears, external otitis was 
noted on the left.  External otitis, left, was the diagnosis.  

Service connection for otitis media/externa was established 
by an RO rating action dated in September 1997 and this 
disorder was rated as 10 percent disabling, effective in 
August 1996 under Diagnostic Code 6200 of VA's schedule for 
rating disabilities (rating schedule).  

On a VA ear, nose and throat examination in July 1997, the 
veteran reported a history in service of frequent earaches 
accompanied by auricular redness and occasional discharge 
from his ears.  On physical examination, the auricles were 
well contoured and symmetrical.  The external ear canals were 
patent.  The tympanic membranes were well differentiated and 
intact with no perforation.  The tympanums were free of 
retrotympanic effusions.  The mastoids were nontender and 
symmetrical.  There was no evidence of any active disease 
process involving the ears.  History of infection in service 
with no current identifiable ear pathology was the pertinent 
diagnosis.  

In a letter dated in February 1998, the veteran was informed 
by the RO of its proposed intent to reduce the disability 
evaluation of his service-connected otitis media/externa from 
10 percent to noncompensably disabling.  He was further 
informed that he could submit medical or other evidence to 
show that the change should not be made.  

In a statement dated in March 1998, the veteran asserted that 
he has ongoing ear problems involving infections and pain.  
He requested that he be afforded a VA comprehensive 
examination.  

On a VA ear disease examination in February 1999, the veteran 
related a history of recurrent bilateral ear infections in 
service, which were treated with antibiotics.  He further 
stated that after service discharge he had seen a private 
physician intermittently for ear infections.  On physical 
examination, the auricles, tympanic membranes and external 
ear canals were entirely normal.  There was no mastoid 
tenderness and no disturbances of balance or hearing loss 
secondary to his ear disease.  The examiner noted that there 
was no active disease or infection of the middle or inner ear 
shown.  

By a rating decision in March 1999, the RO prospectively 
reduced the veteran's service-connected otitis media/externa 
disorder from 10 percent to noncompensably disabling 
effective from June 1999.  

At a personal hearing at the RO in October 1999, the veteran 
said that, since his last VA examination in February 1999, he 
would estimate that he has had 2 or 3 episodes of drainage 
from his ears.  He said that he "believed" that on one of 
these occasions he was seen at a VA outpatient treatment 
clinic.  He further related treatment provided to him by his 
family physician in connection with treatment for his nasal 
and/or ear disease.  The hearing officer advised him that he 
should submit evidence of any relevant private treatment 
records to VA.  

In his substantive appeal to the Board, the veteran reported 
seeking treatment for the service-connected otitis 
media/externa and/or his service-connected rhinitis from the 
VA Outpatient Treatment Clinic at Rochester, New York, and 
also from a private physician.  He stated that he would 
provide VA with records of his private treatment.  

VA outpatient treatment records received in November 1999 
from the VA Medical Center in Rochester, New York, and 
compiled between February and November 1999 show no 
complaints and/or clinical findings referable to the 
veteran's service-connected ear disease.  A routine physical 
examination in February 1999 in connection with the veteran's 
complaints of an ingrown toenail noted that his HEENT (head, 
eyes, ears, nose and throat) were within normal limits.  
Evaluation and treatment was provided to him in June 1999 for 
complaints of nasal symptoms.  

On VA ear disease examination in December 1999, the veteran 
related a history of bilateral ear infections in service for 
which he was treated predominantly with either antibiotics or 
eardrops.  He said that after service discharge he was seen 
by a private physician as well as by VA and that his 
treatments have consisted primarily of eardrops.  He said his 
last treatment for an ear condition was 1 or 2 months ago.  
On examination of his ears, there were no abnormalities seen 
in the ear auricles.  The external canals showed no edema, 
scaling or discharge.  Tympanic membranes were intact.  The 
tympanum itself looked normal and there were no ruptures.  
There was no discharge from the mastoids and no evidence of 
cholesteatoma.  There was no active ear disease present and 
no evidence to suggest there was an existing infection of the 
middle or inner ear.  There was no suppuration or effusion.  
No pathology detected on physical examination at this time 
was the diagnosis rendered.  

Analysis

The veteran has been assigned a noncompensable disability 
rating for the service-connected otitis media/externa under 
the provisions of Diagnostic Code 6200 by the March 1999 
rating decision from which this appeal ensued.  The Board 
notes that the actions taken to reduce the veteran's 
disability evaluation for the service-connected otitis 
media/externa were initiated prior to June 10, 1999, when the 
rating criteria for hearing impairment and diseases of the 
ear were revised.  When regulations concerning entitlement to 
disability evaluations are changed during the course of a 
pending claim, the veteran is entitled to a decision on his 
claim under the criteria which are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, 
under Karnas, the Board is required to consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria to determine whether restoration of a 
compensable evaluation for the service-connected otitis 
media/externa is warranted.  

The criteria of Diagnostic Code 6200, which were in effect 
prior to June 10, 1999, provide that a 10 percent evaluation 
will be assigned for chronic suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with ratings for loss of hearing.  A 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code.  Diagnostic Code 6200 (criteria in effect 
prior to June 10, 1999).  

The new criteria under Diagnostic Code 6200, in effect 
beginning June 10, 1999, provide that chronic suppurative 
otitis media, mastoiditis, cholesteatoma (or any combination) 
will be evaluated as 10 percent disabling during suppuration 
or with aural polyps.  Hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of scalp will be rated separately.  Diagnostic 
Code 6200 (criteria in effect beginning June 10, 1999).  

The veteran's service-connected ear disease also involves 
otitis externa and can be alternately rated under Diagnostic 
Code 6210.  Under the previous regulations, a 10 percent 
evaluation pursuant to Diagnostic Code 6210 was provided for 
disease of the auditory canal with swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  Diagnostic Code 6210 (effective prior 
to June 10, 1999).  

Under the current regulations, a 10 percent evaluation may be 
assigned for chronic otitis externa with swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  Diagnostic Code 6210 (effective 
June 10, 1999).  

To the extent that the RO has not considered the veteran's 
claim under both the old and new rating criteria for 
Diagnostic Code 6200 and/or 6210, the Board believes any lack 
of such consideration or notice to the veteran of the change 
in the regulations would not result in prejudice to him in 
this case as the applicable codes have not undergone any 
substantive changes.  The differences between the former and 
the revised criteria are relatively minor.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The controlling regulatory criteria provide that 
reexaminations disclosing improvement in disabilities that 
have not become stabilized and have not been rated at the 
same level for five years or more will warrant reduction in 
rating.  38 C.F.R. § 3.344(c) (2000).  Upon review of the 
evidence of record, the Board concludes that the totality of 
the evidence demonstrates clinical findings indicating 
improvement in the severity of the veteran's ear disease and 
that a reduction to a noncompensable rating under the 
applicable diagnostic code, under both the former and revised 
rating criteria, was warranted.  The Board notes that, in 
September 1997, the RO assigned a 10 percent schedular 
evaluation for this disability on the basis of a VA 
examination in April 1997.  This examination showed that the 
veteran had objective evidence of external otitis involving 
the left ear.  Clinical findings thereafter on three VA 
examinations beginning in July 1997 revealed no further 
clinical findings of identifiable ear pathology and/or active 
ear disease.  For that matter, none of these examinations 
reflected any residual evidence of recently active ear 
pathology of any kind.  

VA outpatient treatment records compiled between February and 
November 1999 furthermore indicate evidence of improvement in 
the veteran's ear disease.  While the veteran presented 
during this period for various complaints on an almost 
monthly basis, these records are completely devoid of 
complaints and/or treatment referable to his 
service-connected ear disease.  The absence of clinical 
findings can only be construed as reflecting improvement in 
the service-connected ear condition to a point where his 
service-connected otitis media/externa is essentially 
asymptomatic.  

After reviewing the medical evidence of record in light of 
the whole-recorded history, the Board finds that restoration 
of the 10 percent rating for the service-connected otitis 
media/externa is inappropriate as the preponderance of the 
evidence is against the claim.  




ORDER

Entitlement to restoration of a 10 percent evaluation for 
otitis media/externa is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals





